IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIS L. GRAYSON, 11, §
§
Defendant Below, § No. 505, 2014
Appeilant, §
§
V. § Court Below—“Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for New Castie County
§ Cr. ID No. 30500267
Plaintiff Below, §
Appeliee. §

Submitted: February 20, 2015
Decided: March 6, 2015

Before STRINE, Chief Justice, VALIHURA, and VAUGHN, Justices.
O R D E R

This 6th day of March, 2015, upon consideration of the appellant’s opening
brief, the appellee’s motion to afﬁrm, the appellant’s motion to respond to the
motion to afﬁrm, the appellant’s motion to stay, and the record below, it appears to
the Court that:

(1) The appellant, Willis L. Grayson, II, ﬁled this appeal from an August
14, 2014 Superior Court order denying his ﬁfth motion for postconviction relief,
his motion for appointment of counsel, and his motion for an evidentiary hearing.
After the State ﬁled a motion to afﬁrm, Grayson ﬁled a motion to respond to the
State’s motion to afﬁrm. On February 20, 2015, Grayson ﬁled a motion to stay the

proceedings.

(2) Although titled a motion to stay, the February 20, 2015 motion is
actually a request for preparation of transcripts. Grayson claims to have learned
new information concerning the transcripts of his mistrial and subsequent retrial
and asks this Court to order preparation of complete transcripts, presumably at
State expense. This request is based on Grayson’s claim, which he has
unsuccessfully raised multiple times since his convictions,I that the Superior Court
imposed certain conditions in the mistrial for a retrial (including reindictment) that
were not fulﬁlled and that a complete transcript of the mistrial would reﬂect those
conditions. The transcript of the mistrial ruling and the mistrial order do not reﬂect
any conditions imposed upon Grayson’s retrial. We have considered Grayson’s
claims and ﬁnd no basis for staying these proceedings or ordering preparation of
complete transcripts of Grayson’s mistrial and retrial at State expense.

(3) As to this appeal, we ﬁnd it manifest that the denial of Grayson’s ﬁfth
motion for postconviction relief and his motion for an evidentiary hearing should
be afﬁrmed on the basis of the Superior Court’s well-reasoned order dated August
14, 2014.2 The Superior Court did not err in concluding that Grayson’s fifth

motion for postconviction relief was procedurally barred under Superior Court

1 See, e.g., State v. Grayson, 20E} WL 285599, at *3—4 (Del. Super. Ct. Jan. 18, 2011), aﬂ’d,
2011 WL 3652475 (Del. Aug. 18, 2011); State v. Grayson, 2007 WL 1064451, at *1 (Del. Apr.
9, 2007), aﬂ’d, 2008 WL 187934 (Del. Jan. 7, 2008).

2 State v. Grayson, 2014 WL 405 8485 (Del. Super. Ct. Aug. 14, 2014).

2

Criminal Rule 61 (“Rule 61”) and that Grayson had failed to overcome the
procedural hurdles.

(4) We also conclude that the Superior Court did not err in denying
Grayson’s motion for appointment of counsel. Grayson’s reliance on Holmes v.
State3 and amendments to Rule 61(e)(l)4 to argue that he had a right to counsel is
misplaced. In Holmes, we held that the Superior Court abused its discretion in
denying Holmes' motion for the appointment of counsel to assist him in his ﬁrst
postconviction proceeding.5 We did not hold that amended Rule 61(e)(l) created a
retroactive right to counsel for indigent defendants pursuing subsequent motions
for postconviction relief. Amended Rule 61(e)(l) only applied to postconviction
motions ﬁled on or after May 6, 2013 and was not made retroactive.6 Given that
this is Grayson’s ﬁfth motion for postconviction relief, Holmes and amended Rule

61(e)(1) are simply not applicable here. The Superior Court’s conclusion that

3 2013 WL 2297072 (Del. May 23, 2013).

4 In May 2013, Rule 61(e)(1) was amended to provide that the Superior Court would appoint
counsel for an indigent movant’s ﬁrst postconviction proceeding. Rule 61(e)(1) has been further
amended since May 2013, but those amendments are not relevant here.

5 2013 WL 2297072, at *1.

6 Cook v. State, 2014 WL 2949413, at *1 (Del. June 26, 2014); Rater: v. State, 2013 WL
5808236, at *1 (Del. Oct. 28, 2013).

Grayson failed to establish good cause for appointment of counsel under Rule
61(e)(l)7 was not erroneous.

(5) Grayson’s motion to respond to the motion to afﬁrm is denied. Under
Supreme Court Rule 25(a), no response to a motion to afﬁrm is permitted unless
requested by the Court. The Court did not request a response to the motion to
afﬁrm and ﬁnds no good cause to permit a response in this case.

NOW, THEREFORE, IT IS ORDERED that motion to afﬁrm is GRANTED

and the judgments of the Superior Court are AFFIRMED.

 

7 Super. Ct. Crim. R. 61(e)(1) (“For an indigent movant’s second or subsequent postconviction

proceedings, the court will appoint counsel only in the exercise of discretion and for good cause
shown”).